Citation Nr: 0935950	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  07-39 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to waiver of an overpayment of dependency and 
indemnity compensation (DIC) benefits in the amount of 
$11,603.00.  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1983 to August 
1987.  He died in August 1987, while in the line of duty.  
The appellant is claiming benefits as the Veteran's surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2006 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) above, which 
denied waiver of an overpayment of DIC benefits.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

In December 2008, the RO sent the appellant a statement of 
the case (SOC), which continued the denial of entitlement to 
waiver of an overpayment of DIC benefits.  In response to the 
SOC, the appellant submitted a VA Form 9 to the RO, in 
February 2009, perfecting her appeal as to the overpayment 
issue to the Board.  On the February 2009 substantive appeal, 
the appellant also indicated that she wanted to testify at a 
Board hearing at the RO before a Veterans Law Judge.  See 
38 C.F.R. § 20.700 (2008).  However, the RO certified the 
appellant's claim to the Board before she was scheduled for 
the requested hearing.  

Considerations of due process mandate that the Board may not 
proceed with review of the claim on appeal without affording 
the claimant an opportunity for the requested hearing.  
Therefore, a remand is required for the scheduling of a 
Travel Board hearing.  See 38 U.S.C.A. § 7107(b) (West 2002); 
38 C.F.R. § 20.700(a) (2008).  

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a 
Board hearing at the RO, either by a 
Veterans Law Judge on Travel Board or via 
videoconference, whichever she prefers, in 
accordance with the procedures set forth 
at 38 C.F.R. § 20.700(a), 20.704(a) 
(2008), as per the appellant's request, 
and as the docket permits.  

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

